Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Provisional Application No. 62/061,132, filed 10/07/2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2020 and 09/10/2021 are in compliance with the provisions of 37 CFR 1.97. 
Applicant should note that the large number of references in the attached IDSs have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. Please see MPEP 2004, which in part provides guidance as follows:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to
Applicant’s attention and/or are known to be of most significance. See Penn Yan Boats,
Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d,
479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But

This information is necessary for examination in order to fulfill Applicant's request for consideration of all 1638  reference documents cited in the IDS filed on 08/03/202.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. (US. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1 & 7 of the current application covers all the limitations of claim-1 of the issued Patent. Some additional recitation of claim-1 of the current application only clarifies the location of EEG sensors.  Also the subject matter of claim-5 of current application is covered by the claim-6 of the patent.
For comparison the claims from the present application and the issued Patent are listed below to show the similarity:
Current Appl. #16/983357
Patent: US10154815B2
1. An electroencephalogram (EEG) sensor comprising: a stem; a left branch; a right branch, wherein 

the left branch and the right branch extend generally perpendicularly from the stem in opposite directions so as to form a branch intersection, 




a first plurality of EEG electrodes disposed along the left branch; a second plurality of EEG electrodes disposed along the right branch; 
 
     a ground electrode and a reference electrode, the ground and reference electrodes disposed proximate the branch intersection; 

a first mounting zone extending along the left corner of the branch intersection, the first mounting zone comprising a release layer configured to allow an adhesive portion of a first regional oximetry (r02) sensor to removably attach on top of the first mounting zone;


   a second mounting zone extending along the right corner of the branch intersection, the second mounting zone comprising a release layer configured to allow an adhesive portion of a second regional oximetry (r02) sensor to removably attach on top of the second mounting zone;

a first portion of the stem, and a portion of the left branch proximate one of the first plurality of EEG electrodes, and 
a second portion of the stem, and a portion of the right branch proximate one of the second plurality of EEG electrodes, 
wherein the second portion of the stem is spaced from the first portion of the stem; and wherein the reference electrode is positioned between the first and second portions of the stem.


the left branch and the right branch extending generally perpendicularly from the stem so as to form a branch intersection, 




a plurality of EEG electrodes disposed along the left branch and the right branch;


      a ground electrode and a reference electrode disposed proximate the branch intersection;


a first mounting zone extending outwardly along an edge of the left corner of the branch intersection and 
configured for removable attachment of a first regional oximetry (rO2) sensor,
    said first rO2 sensor comprising a first edge including a first outline shape; and 

  a second mounting zone extending outwardly along an edge of the right corner of the branch intersection and configured for removable attachment of a second rO2 sensor, 
    said second rO2 sensor comprising a second edge including a second outline shape;












wherein the first mounting zone is shaped to match at least a portion of said first outline shape; and
wherein the second mounting zone is shaped to match at least a portion of said second outline shape.


5. The EEG sensor according to claim 1, wherein a skin-side surface of the EEG sensor is colored black.
6. The modular physiological sensor according to claim 2, wherein a skin-side surface of the EEG sensor is colored black,
 so as to prevent the EEG sensor from reflecting light emitted from the first and second rO2 sensor heads.

Claims 8-14  are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-7 . And claims 15-20 are objected as being a substantial substantially duplicate of claims 1-7 and  8-14 .
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Following table only shows the comparison between the independent claims 1, 8 & 15.
1.An electroencephalogram (EEG) sensor comprising: a stem; a left branch; a right branch, wherein the left branch and the right branch extend generally perpendicularly from the stem in opposite directions so as to form a branch intersection, 
wherein the branch intersection includes a left corner defined by an intersection of the left branch and the stem and a right corner defined by an intersection of the right branch and the stem; 
a first plurality of EEG electrodes disposed along the left branch; a second plurality of EEG electrodes disposed along the right branch; a ground electrode and a reference electrode, the ground and reference electrodes disposed proximate the branch intersection; 
a first mounting zone extending along the left corner of the branch intersection, 
a first portion of the stem, and a portion of the left branch proximate one of the first plurality of EEG electrodes, 

the first mounting zone comprising a release layer configured to allow an adhesive portion of a first regional 
and a second mounting zone extending along the right corner of the branch intersection, a second portion of the stem, and a portion of the right branch proximate one of the second plurality of EEG electrodes, 

the second mounting zone comprising a release layer configured to allow an adhesive portion of a second regional oximetry (r02) sensor to removably attach on top of the second mounting zone; 
wherein the second portion of the stem is spaced from the first portion of the stem; and wherein the reference electrode is positioned between the first and second portions of the stem.

wherein the branch intersection includes a left corner defined by an intersection of the left branch and the stem and a right corner defined by an intersection of the right branch and the stem; 
one or more EEG electrodes disposed along the left branch; one or more EEG electrodes disposed along the right branch; a ground electrode and a reference electrode; a first mounting zone extending along the left corner of the branch intersection, 



a first portion of the stem, and a portion of the left branch proximate one of the one or more EEG electrodes disposed along the left branch, 
the first mounting zone comprising a release layer configured to allow an adhesive portion of a first regional oximetry (r02) sensor to 
and a second mounting zone extending along the right corner of the branch intersection, a second portion of the stem, and a portion of the right branch proximate one of the one or more EEG electrodes disposed along the right branch, 
the second mounting zone comprising a release layer configured to allow an adhesive portion of a second regional oximetry (r02) sensor to removably attach on top of the second mounting zone; and wherein the second portion of the stem is spaced from the first portion of the stem.

wherein the branch intersection includes a left corner defined by an intersection of the left branch and the stem and a right corner defined by an intersection of the right branch and the stem; 
one or more EEG electrodes disposed along the left branch; one or more EEG electrodes disposed along the right branch; a ground electrode and a reference electrode; a first mounting zone extending along the left corner of the branch intersection, 



a first portion of the stem, and a portion of the left branch proximate one of the one or more EEG electrodes disposed along the left branch, 
the first mounting zone configured to allow an adhesive portion of a first regional oximetry (r02) sensor to removably attach on top of the first mounting zone; 

and a second mounting zone extending along the right corner of the branch intersection, a second portion of the stem, and a portion of the right branch proximate one of the one or more EEG electrodes disposed along the right branch, 
the second mounting zone configured to allow an adhesive portion of a second regional oximetry (r02) sensor to removably attach on top of the second mounting zone.


Allowable Subject Matter
Claims 1, 5 and 7 would be allowable if a Terminal disclosure filed, or amended to overcome the Double Patenting rejection(s) under 37 CFR 1.321(c) or 1.321(d), set forth in this Office action.
Claims 2-4, 6 are objected to as being dependent upon a rejected base claim, 
and the claims 8-14 are objected for substantially duplicate of the claims 1-7, and claims 15-20 are objected for substantially duplicate of the claims 1-7 and 8-14.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior-art in record (US 2012/0083673 A1) by Al-Ali et al. discloses most of the limitations of independent claims 1, 8 and 15 except it does not teach or suggest the mounting zones on a modular EEG sensor are located along the edge of right and left corner where the vertical stem of the EEG sensor meets with the horizontal section .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
(US 2014/0275875 A1) Su et al. discloses sensors with keyed interface regions that align with complementary keyed interface region of another sensor when those sensors are to be attached on the forehead of a patient.
(US 2012/0316459 A1) Abreu.  discloses support structures using special geometric shape of a body portion for acquiring continuous and undisturbed data on the physiology of the body.
(US 2013/0030267 A1) Lisogurski et al. discloses multi-purpose sensors for monitoring a plurality of physiological parameters,  the design or shape of the sensor may include features to prevent the sensor from lifting from the patient's skin, for example, the areas of sensor surrounding one or more electrodes may include protrusions or tabs to counteract peeling forces and to reduce adhesion shear.

	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792